Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2011 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “wherein the insulating member is a circuit board, and wherein the internal conductive member, the external conductive members and the mountain-shaped conductive member are formed on the circuit board by conductive patterns”. The limitation is nebulous because it is not certain if it means by the insulating board 7, figure 6, or it means by the insulating board 90, in figure 19. The sleeve antenna disposed on insulating board 7 vertically while the antenna disposed on the insulating board 90 horizontally. Moreover, the internal conductive member, the external conductive members and the mountain-shaped conductive member are formed are also formed on the insulating member 32. Furthermore, a PCB is different than an insulating member. An insulating member is deemed as that completely insulated. However, a PCB may be insulating element partially, not entirely. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2011/0291913, hereby referred as Lai) in view of Haunberger et al. (US 2005/0134511, hereby referred as Haunberger).
Regarding claim 1, 
Lai discloses;
A sleeve antenna, comprising (the antenna of figure 2): 
an insulating member (element 55); and 
an antenna element provided on the insulating member (antenna 1), wherein the antenna element includes: 
an internal conductive member having a linear shape (internal conductive member 53), 
external conductive members having a linear shape and provided on both sides of the internal conductive member (external conductive member 54 on both sides of the insulating member 55).

Lai does not disclose;
Wherein the antenna element includes: mountain-shaped conductive members connected to upper ends of the external conductive members.  

However, Haunberger teaches;
Wherein the antenna element includes: mountain-shaped conductive members connected to upper ends of the external conductive members (figure 2, the antenna includes a mountain shaped conductive member 15a connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna element includes: mountain-shaped conductive members connected to upper ends of the external conductive members, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 2, 
Lai does not disclose;
Wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof.  

However, Haunberger teaches;
Wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof (figure 2, the antenna includes a mountain shaped conductive member 15a connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 3, 
Lai does not disclose;
Wherein the mountain-shaped conductive members are disposed axisymmetrical with respect to the internal conductive member.  

However, Haunberger teaches;
Wherein the mountain-shaped conductive members are disposed axisymmetrical with respect to the internal conductive member (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the mountain-shaped conductive members are disposed axisymmetrical with respect to the internal conductive member, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 4, 
Lai does not disclose;
Wherein each of the mountain-shaped conductive members forms an acute angle with respect to an axial direction of each of the external conductive members.  

However, Haunberger teaches;
Wherein each of the mountain-shaped conductive members forms an acute angle with respect to an axial direction of each of the external conductive members (figure 2, the antenna includes a mountain shaped conductive member 15a from both sides).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the mountain-shaped conductive members forms an acute angle with respect to an axial direction of each of the external conductive members, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 5, 
Lai does not disclose;
Wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof, and wherein a line connecting the upper edge and the lower edge of the each of the mountain- shaped conductive members is inclined in an acute angle with respect to an axial angle of each of the external conductive members.  

However, Haunberger teaches;
Wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof, and wherein a line connecting the upper edge and the lower edge of the each of the mountain- shaped conductive members is inclined in an acute angle with respect to an axial angle of each of the external conductive members (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the mountain- shaped conductive members radially expands from an upper edge towards a lower edge thereof, and wherein a line connecting the upper edge and the lower edge of the each of the mountain- shaped conductive members is inclined in an acute angle with respect to an axial angle of each of the external conductive members, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 6, 
Lai does not disclose;
Wherein a length of the line connecting the upper edge and the lower edge of the each of the mountain-shaped conductive members is one- quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member.  

However, Haunberger teaches;
Wherein a length of the line connecting the upper edge and the lower edge of the each of the mountain-shaped conductive members is one- quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction. The antenna is a monopole antenna. See the teaching in paragraph [0035]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a length of the line connecting the upper edge and the lower edge of the each of the mountain-shaped conductive members is one- quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 7, 
Lai discloses;
Wherein the internal conductive member and the external conductive members are disposed with predetermined spaces therebetween (figure 2, the distance between internal conductive member 53 and external conductive member 54).

Regarding claim 8, 
Lai does not disclose;
Wherein the internal conductive member includes a protruding portion protruding upward from an upper edge of each of the mountain-shaped conductive members.  

However, Haunberger teaches;
Wherein the internal conductive member includes a protruding portion protruding upward from an upper edge of each of the mountain-shaped conductive members (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction. Element 11 is deemed as an internal conductive member and the protruding portion above base plate 1 (when viewed upside down) protruding from the internal conductive member).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the internal conductive member includes a protruding portion protruding upward from an upper edge of each of the mountain-shaped conductive members, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 9, 
Lai does not disclose;
Wherein a length of the protruding portion is one-quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member.  

However, Haunberger teaches;
Wherein a length of the protruding portion is one-quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member (figure 2, the antenna is a monopole antenna. See the teaching in paragraph [0035]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a length of the protruding portion is one-quarter of an effective wavelength of an operation frequency of the antenna element on the insulating member, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 10, 
Lai discloses;
Wherein the internal conductive member (internal conductive member 53), the external conductive members (external conductive member 54 on both sides of the insulating member 55) are formed on a surface of the insulating member (element 55).  

Lai does not disclose;
The mountain-shaped conductive members are formed on a surface of the insulating member.  

However, Haunberger teaches;
A mountain-shaped conductive member (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and connected to upper ends of the external conductive member 15c when viewed upside down or from bottom to top direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a mountain-shaped conductive member, as taught by Haunberger, into Lai in order to provide an improved antenna. 

Regarding claim 12, 
As best understood, Lai does not disclose;
Wherein the insulating member is a circuit board, and wherein the internal conductive member, the external conductive members and the mountain-shaped conductive member are formed on the circuit board by conductive patterns.  

However, Haunberger teaches;
Wherein the insulating member is a circuit board, and wherein the internal conductive member, the external conductive members and the mountain-shaped conductive member are formed on the circuit board by conductive patterns (figure 2, the antenna includes a mountain shaped conductive member 15a which is disposed with respect to 11/13/15c and they all mounted on the board 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wherein the insulating member is a circuit board, and wherein the internal conductive member, the external conductive members and the mountain-shaped conductive member are formed on the circuit board by conductive patterns, as taught by Haunberger, into Lai in order to provide a support for the antenna. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noro US 2008/0068276 discloses a sleeve antenna, comprising: an insulating member; and an antenna element provided on the insulating member, wherein the antenna element includes: an internal conductive member having a linear shape, external conductive members having a linear shape and provided on both sides of the internal conductive member, and mountain-shaped conductive members connected to upper ends of the external conductive members.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845